El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los esposos demandados en este pleito interpusieron apelación contra la sentencia que los condena a pagar al demandante la cantidad de $6,000 con intereses y costas. Esa sentencia tiene la presunción de ser correcta mientras no se nos demuestre lo contrario.
De los doce motivos que alegan los apelantes para sostener su recurso y para pedirnos que revoquemos la sentencia apelada sólo podemos resolver los dos primeros que se refieren a excepciones previas que alegaron contra la demanda, pues los diez restantes se fundan en la prueba practicada en el juicio, que no conocemos por no haber sido traída *897a estos autos la transcripción taquigráfica de la evidencia que aprobó la corte inferior para esta apelación. El apelado no presentó alegato ni asistió a la vista del recurso el día que fué señalado para ella.
 El primer motivo alegado por los apelantes para sostener el recurso es que la corte erró al declarar que la demanda aduce hechos determinantes de causa de acción. Para resolverlo tendremos que hacer un resumen de las alegaciones de la demanda.
La demanda fué radicada el 17 de septiembre de 1930 ejercitando la acción personal de cobro de dinero y en ella se alega que el demandante entregó el 26 de julio de 1928 a los esposos demandados la cantidad de $6,000 en calidad de prés-tamo comprometiéndose los demandados a devolvérselos en el término de dos años, a pagarle intereses del 1 por ciento mensual por meses vencidos y la cantidad de $500 para in-tereses, costas, gastos, desembolsos y honorarios de abogado en caso de reclamación judicial; y que el 26 de julio de 1930 venció el término fijado para el pago del capital adeu-dado sin que le haya sido satisfecho ni tampoco los intereses. Por esas alegaciones se solicitó sentencia que condenara a los demandados a pagarle $6,000 más las costas con los demás pronunciamientos legales correspondientes.
Aunque toda excepción previa a una demanda ha,de fun-darse necesariamente en los hechos que en ella se alegan, los que para tal fin hay que considerar como ciertos, sin embargo, la argumentación de ese motivo de error por los ape-lantes se hace tomando por base hechos no alegados en la de-manda sino en la contestación a ella o que fueron probados en el juicio. No obstante eso diremos que tomando como ciertos los hechos de la demanda tenemos que concluir que no existe el error alegado porque expone que el demandante en-tregó en préstamo a los demandados la mencionada cantidad para serle devuelta a los dos años y que esa fecha ha vencido sin que haya sido pagada la deuda.
*898El segundo motivo del recurso fundado en que no se lia hecho parte demandante a Josefina Santa González, esposa del apelado, tampoco es sostenible, pues de la demanda no aparece que el demandante sea casado.

Por lo expuesto la sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.